Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-12, 15-18, 21, 25, 27, 35, and 44 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Katz et al. (“Effects of JNJ-38341055, a novel GPR-199 receptor agonist, in randomized, double-blind, placebo-controlled studies in subjects with type 2 diabetes,” Diabetes, obesity and metabolism, 2012, IDS), as evidenced by Samponaro et al. (“Nonalcoholic Fatty liver disease and type 2 diabetes: Common pathophysiologic mechanisms,” Curr. Diab. Rep. 2015, Vol. 15, No. 34. Pp 1-13.
Katz et al. discloses a randomized trials in which 32 patients of type 2 diabetes were treated either with JNJ-38431055 (compound I herein) 500 mg or placebo once daily for 14 consecutive days, wherein the patients had been diagnosed with diabetes from 6 months to 10 years. See, the second page. Katz et al. do not reveals that the patients has non-alcoholic fatty liver disease (NAFLD) or Non-alcoholic steatohepatitis (NASH). Samponaro et al. reveals that type II diabetes and NAFLD are largely co-exist. Particularly, there are about 69% to 87% of type 2 diabetes patients have NAFLD, depending on the diagnostic methods. See, particularly, page 2, the left column. Samponaro et al. further discloses that from simple steatosis, NAFLD may .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-12, 15-18, 21, 25, 27-28, 35, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20060155128 A1, IDS), in view of Katz et al. (“Effects of JNJ-38341055, a novel GPR-199 receptor agonist, in randomized, double-blind, placebo-controlled studies in subjects with type 2 diabetes,” Diabetes, obesity and metabolism, 2012, IDS), Samponaro et al. (“Nonalcoholic Fatty liver disease and type 2 diabetes: Common pathophysiologic mechanisms,” Curr. Diab. Rep. 2015, Vol. 15, No. 34. Pp 1-13.) and Yang et al. (GPR119: a promising target for nonalcoholic fatty liver disease,” The FASEB Journal, 2016, Vol. 30, pp 324-335, IDS).  
Jones et al. teach substituted pyridinyl and pyrimidinyl derivatives: 
    PNG
    media_image1.png
    99
    232
    media_image1.png
    Greyscale
 as modulator of metabolism and treatment of related 
    PNG
    media_image2.png
    105
    543
    media_image2.png
    Greyscale
see, particularly, page 24. The compounds are useful for treatment a variety of metabolic related disoders, such as hyperlipidemia, type 2 diabetes militus, early-onset type 2 diabets. See, particularly, paragraph [0051] to [0052]. Jones alos teach pharamceuitical composition comprising the compound and  pharmaceutical accetable carriers. The composition may be in any of the conventional dosage forms, such as tablet, capsule, suspension or liquid. The dosae amounts are in the range of 0.001 to 1000 mg, depending on actual situation. See, particularly, paragraphs [0283] to [0293]. 
Jones et al. do not teach expressly the treatment of a patients having NAFLD, or NASH, including those in advanced stage of liver fibrosis, such as cirrhosis.
However, Samponaro et al. reveals that type II diabetes and NAFLD are largely co-exist. Particularly, there are about 69% to 87% of type 2 diabetes patients have NAFLD, depending on the diagnostic methods. See, particularly, page 2, the left column. Samponaro et al. further discloses that from simple steatosis, NAFLD may worsen to nonalcoholic steatohepatitis (NASH; in 12 to 40 %) and further progress to cirrhosis (in 15 to 25 %) and/or to hepatocellular carcinoma (HCC; in 7 %) within 10 years. See, page 1, the right column. Katz teach that compound I herein, has been known as a novel GPR-199 receptor agonist, and disclosed a randomized trials in which 32 patients of type 2 diabetes were treated either with JNJ-38431055 (compound I herein) 500 mg or placebo once daily for 14 consecutive days, wherein the patients had been diagnosed with diabetes from 6 months to 10 years. See, the second page. The trial 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the novel GPR119 receptor agonist herein for treatment diabetes patients having NAFLD, including those with NASH and in advanced stage of NAFLD/NASH and having stage 4 or cirrhosis.
A person of ordinary skill in the art would have been motivated to use the novel GPR119 receptor agonist herein for treatment diabetes patients having NAFLD, including those with NASH and in advanced stage of NAFLD/NASH and having stage 4 or cirrhosis because the compound has been known for treatment of metabolic disorders, particularly type 2 diabetes, and as GPR-119 agonist, is expected to be useful for treatment of NAFLD. Furthermore, it has been well-recognized in the art that most of patients of type 2 diabetes have NAFLD. The optimization of a result effective parameter, e.g., effective amounts of a therapeutic agent and/or its dosage regimen, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. The employment of well-known dosage form, such as tablet, would have been within the purview of ordinary skill in the art. Further, the treatment and amelioration of hepatic steatosis by the agents would have a reasonable expectation that the treatment would reduce the incidence of or progression of live cirrhosis as steatosis is the etiology of the cirrhosis. Further reducing the cirrhosis would certainly reduce the incidence of hepatocellular carcinoma as cirrhosis is a lead symptom preceding the development of hepatocellular carcinoma. As to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627